Name: 92/413/EEC: Council Decision of 29 June 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research and technological development in the field of renewable raw materials: forestry and wood products (including cork) (Forest) and the recycling of waste (Reward)
 Type: Decision
 Subject Matter: Europe;  electrical and nuclear industries;  European Union law;  deterioration of the environment
 Date Published: 1992-08-11

 Avis juridique important|31992D041392/413/EEC: Council Decision of 29 June 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research and technological development in the field of renewable raw materials: forestry and wood products (including cork) (Forest) and the recycling of waste (Reward) Official Journal L 228 , 11/08/1992 P. 0040COUNCIL DECISION of 29 June 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research and technological development in the field of renewable raw materials: forestry and wood products (including cork) (Forest) and the recycling of waste (Reward) (92/413/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission(1) , In cooperation with the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas by Decision 89/626/EEC(4) , the Council adopted a specific research and technological development programme of the European Economic Community in the fields of raw materials and recycling (1990 to 1992); whereas Article 8 of this Decision authorizes the Commission to negotiate agreements with specified third countries, including those European countries having concluded framework agreements for scientific and technical cooperation with the Community, with a view to associating them wholly or partly with the programme; Whereas by Decision 87/177/EEC(5) , the Council approved the conclusion, on behalf of the European Economic Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Kingdom of Sweden; Whereas the Government of Sweden has asked to participate in two subprogrammes of the abovementioned Communtiy research programme, relating to both forestry and wood products (including cork) as a renewable raw material (Forest) and the recycling of waste (Reward); Whereas the Community and Sweden expect to obtain mutual benefit from cooperation and whereas this Agreement should be approved HAS DECIDED AS FOLLWOS: Article 1 The Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research and technological development in the fields of renewable raw materials and recycling: forestry and wood products (including cork) (Forest) and the recycling of waste (Reward) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification as provided for in Article 10 of the Agreement(6) . Done at Luxembourg, 29 June 1992. For the Council The President Carlos BORREGO (1) OJ No C 316, 6. 12. 1991, p. 10. (2) OJ No C 194, 13. 4. 1992, p. 161 and Decision of 10 June 1992 (not yet published in the Official Journal). (3) OJ No C 106, 27. 4. 1992, p. 13. (4) OJ No L 359, 8. 12. 1989, p. 16. (5) OJ No L 71, 14. 3. 1987, p. 29. (6) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.